635 N.W.2d 81 (2001)
Ronald A. BERG, Relator,
v.
BAYPORT PRINTING HOUSE, INC., and Westfield Companies, Respondents.
No. C9-01-1355.
Supreme Court of Minnesota.
October 25, 2001.
Charles M. Cochrane, Roseville, for relator.
Susan M. Pasch, Cousineau, McGuire & Anderson, Minneapolis, for respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 14, 2001, be, and the same is, affirmed without opinion. *82 See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
/s/ Paul H. Anderson,
Associate Justice.